Citation Nr: 1607259	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-11 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1980 to June 1985.  The Veteran also had additional service in the Army National Guard from July 1991 to August 2002, and in the Army Reserve from August 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran filed a request to "reopen" his claim for entitlement to service connection for a bilateral knee condition.  The service connection claim, however, was not in a procedural posture to be reopened.  The claim is still pending following the Veteran's timely filing of documentation in lieu of a VA Form 9 in April 2011.  Following the issuance of the statement of the case on February 23, 2011, the RO received a document from the RO, on April 1, 2011, that requested reconsideration of the decision in the February 23, 2011 statement of the case insofar as it denied his claim for service connection for a bilateral knee injury.  By doing so, the Veteran expressed intent to appeal the bilateral knee injury issue.   The Veteran was erroneously informed by the RO in June 2011 that his Form 9 of May 2011 had not been timely filed and would be treated as a request to reopen the service connection claim relating to both knees.  By a letter of May 2012, the RO correctly informed the Veteran that his claim for service connection for a bilateral knee injury is still under active appeal.  That claim is currently before the Board.

On the VA Form 9 of May 2011, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  He was thereafter scheduled to appear at a hearing to take place on January 25, 2016.  Prior to the hearing, the Veteran cancelled the hearing request.  See Veteran's filing of December 2015.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  See 38 C.F.R. § 20.704(e) (2015).  

The Veteran also perfected an appeal as to service connection for posttraumatic stress disorder (PTSD), following the RO's denial of the claim by a rating decision of October 2009.  Because the RO granted the Veteran service connection for PTSD by a rating decision of June 2011, the issue of service connection for PTSD has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination with respect to his bilateral knee claim.  VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here the medical evidence of record documents a diagnosis of osteoarthritis of the knees.  See VA treatment records of April 2012 and December 2007.

The Veteran alleges that his "knee injury was documented while serving on the USS Coral Sea CV-43, knee injury based on hitting kneenockers [sic] on board ship service."  See Veteran's statement of June 2009.  He states, "While serving on the USS Coral Seas CV-43, as a photographer's mate, I injured my knees while running to assignments, hitting one or other knee into knee knockers."  See Veteran's statement of July 2011.

The Veteran's available personnel records confirm service aboard the U.S.S. Coral Sea.  The Veteran's service treatment records do not document complaints of, or treatment for, a knee injury.  The Veteran, as a layperson, is competent to attest to knee injuries that he experienced during military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has also described a knee injury associated with a personal assault that occurred during military service.  The Veteran states: "I was assaulted while serving with the Pennsylvania National Guard.  I was out of service related duties due to beaten, and drag marks on knees which I believe with shipboard knee pain, is why I'm requesting claim."  See Veteran statement of July 2011.  It is not clear from the record when and where the assault resulting in knee injury occurred.  The Veteran has stated that an assault occurred in 1997 or 1998.  See Veteran's statement of December 2008 and VA medical records dated in March and July of 2008.  The Veteran also reported that he was assaulted during his period of Navy service.  In any event, the fact of an in-service injury is established, as VA has accepted that the Veteran was physically assaulted during military service.  See PTSD rating decision of June 2011.

On this record, the Board finds evidence of a current disability, an in-service injury, and an indication that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current bilateral knee condition and his service is warranted.

The Veteran states that Christiana Hospital in Wilmington, Delaware may have records concerning the onset of his knee injury stemming from an assault.   See Veteran statement of July 2011.  He also references the "Wilmington, DE police report of condition they found me" as a potentially relevant record.  See Veteran statement of March 2012.  He maintains that the police report will document that he was dragged from a car on his knees during the assault.  Id.

In October 2008, the Veteran submitted an authorization and consent form with respect to medical records from Christiana Hospital in Delaware.  In December 2008, the RO sent that hospital a medical records request that specifically referenced the treated condition of PTSD and did not mention alleged treatment of a knee injury.  The Veteran has since indicated that he was treated for his knees at that facility but has not provided a properly executed authorization form.  He should again be asked to authorize the release of these records.  

On remand, VA should attempt to obtain service treatment records pertaining to the Veteran's periods of service with the Army Reserve and National Guard.  In addition, VA should attempt to obtain verification of periods of ACDUTRA and INACDUTRA service in 1997 and 1998.

The Board notes that the term "active military, naval, or air service" is defined to include active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred, or aggravated in, the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred, or aggravated in, the line of duty.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  See 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015).

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, however, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  See 38 U.S.C.A. §§ 101(22), (24); McManaway v. West, 13 Vet. App. 60, 67 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate agencies for service treatment records pertaining to the Veteran's periods of service with the Army National Guard and Army Reserve.

2. Also, attempt to obtain verification of dates of ACDUTRA and INACDUTRA for 1997 and 1998.  Reports of retirement points do not contain the necessary information in this regard, however, an Army National Guard Supplemental Detail Report, if available, should provide this level of detail.

3. Associate with the claims folder any outstanding VA treatment records.

4. Request that the Veteran authorize the release of medical records pertaining to treatment of his knees at  Christiana Hospital, and any other facility which may have relevant records.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran must be notified.

5. Undertake all reasonable development efforts to obtain any police reports from the Wilmington, Delaware Police Department, associated with assault(s) on the Veteran, during his period of service with the Navy (1980 to 1985) or with the National Guard (1997 or 1998), alleged to have resulted in knee injury. Any negative response should be documented in the claims file.

6. Thereafter, the Veteran should be scheduled for a VA medical examination for the purpose of obtaining an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current right and left knee disabilities are related to his active military service or to subsequent periods of ACDUTRA or INACDUTRA with the Army Reserves or Army National Guard, to include knee injuries sustained from "knee knockers" onboard a vessel during his active service with the Navy and/or from personal assault(s) suffered by the Veteran as alleged by the Veteran.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner must consider the Veteran's competent statements regarding the onset and history of his knee symptoms.

The examiner should indicate in the report that the claims folder was reviewed.  All studies, tests, and evaluations deemed needed by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

7. When the development has been completed, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




